Citation Nr: 0530927	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including cardiac arrhythmia and hypertension, on a direct 
basis or as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran had active service from August 1959 to August 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO denied, inter alia, service connection 
for cardiovascular disease claimed as cardiac arrhythmia and 
hypertension.

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 2002.  He also testified at a hearing 
before the undersigned Acting Veterans Law Judge in March 
2004.  Transcripts of the hearings have been associated with 
the claims file.  

The case was remanded to the RO by the Board in August 2004 
for additional procedural and evidentiary development.  As 
the requested development was completed, no further action to 
ensure compliance with the remand directives is needed.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Cardiovascular disease, including cardiac arrhythmia and 
hypertension, is unrelated to an injury, disease or event, 
resulting in injury or disease, during service. 

2. Cardiovascular disease, including cardiac arrhythmia and 
hypertension, is not causally related to service-connected 
PTSD; and neither cardiac arrhythmia nor hypertension has 
undergone an increase in pathology as a result of the 
service-connected PTSD.  



CONCLUSION OF LAW

Cardiovascular disease, including cardiac arrhythmia and 
hypertension, was not incurred in or aggravated by service; 
cardiac arrhythmia and hypertension are not proximately due 
to or the result of service-connected PTSD; and cardiac 
arrhythmia and hypertension may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.037, 3.309, 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the VCAA notice by letters in February 2001 and 
August 2004, followed the initial adjudication.  The notices 
included the type of evidence needed to substantiate the 
claim for service connection for cardiovascular disease, 
claimed as cardiac arrhythmia and hypertension.  In addition, 
the RO informed the veteran about the information and 
evidence that VA would obtain.  In the February 2001 and 
August 2004 letters, the veteran was also informed about the 
information and evidence he was expected to provide.  In the 
August 2004 letter, the veteran was notified to submit all 
evidence in his possession that pertained to his claim. 

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at hearings before the RO and Board.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  For these reasons, the veteran has 
not been prejudiced by the timing of the VCAA notice. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence, and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.


Principles of Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) 

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d). 

For certain chronic disorders, including cardiovascular 
disease and hypertension, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted when a disability is 
proximately due to or the result of a service-connected 
disease, which is commonly referred to as secondary service 
connection.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability. 38 C.F.R. §  3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1. 

Factual Background

The service medical records reveal that the veteran's blood 
pressure reading on entrance examination was 140/76.  No 
hypertension was noted on examination and no heart 
abnormality or defect was identified.  The examiner noted 
that the veteran had been told that he had high blood 
pressure 6 years previously, but the examiner found that the 
veteran's blood pressure was within normal limits at the time 
of the examination, hypertension was not diagnosed, and the 
veteran was found fit for duty.  

On examination in May 1960, the blood pressure reading was 
114/76.  No heart abnormality was noted.  In May 1962, a 
chest x-ray was normal.  On separation examination, the blood 
pressure reading was 132/64.  No heart abnormality was found. 

In sum, the service medical records are completely negative 
for any high blood pressure readings or complaints, findings 
or diagnosis of hypertension, heart disease, chest pain, or 
cardiac arrhythmia.

After service, VA records from September 1993 show that the 
veteran was hospitalized and the diagnosis at discharge was 
non-sustained ventricular tachycardia.  There was no 
significant history of any medical problems.  Diagnostic 
testing was negative.  In the mid-1990s, hypertension, which 
was under control, was diagnosed. 

VA mental health records show that the veteran began 
treatment for depression around 1996. At the time, he 
reported that his anxiety and depression began in 1993.

On VA examination in March 2001, PTSD and cardiac arrhythmia 
were diagnosed. Service connection for PTSD was subsequently 
granted by rating decision in April 2002.  

In July 2002, the veteran testified that the symptoms of a 
racing heart began during service, but that he was not 
diagnosed with hypertension or arrhythmia until his symptoms 
worsened in 1993.

Records of the Social Security Administration disclose that 
the veteran was found to be severely impaired, beginning 
August 29, 1993. 

On VA examination in February 2003, the impressions were 
stable hypertension and a history of malignant ventricular 
arrhythmia, which had been stable since 1993, per 
documentation in the record. 

VA records disclose that in June 2003 it was reported that 
the veteran had a rapid heart rate with structurally normal 
heart and no evidence of ischemia.  The physician noted that 
the mechanism involved could likely be related to the PTSD in 
that the PTSD could lower the threshold for tachycardia and 
that could be part of the body's response to emotional 
stress.  The physician opined that the veteran's rapid heart 
rate was consistent with PTSD.  

The veteran has submitted information addressing the general 
effects of stress on the body, including blood pressure.  At 
the hearing in March 2004, the veteran testified as to the 
detrimental physical effect of stress. 

In August 2004, the case was remanded to obtain a VA 
examination and medical opinion as to the etiology of cardiac 
arrhythmia and hypertension. 

On VA examination in January 2005, the examiner stated that 
he reviewed the veteran's entire claims file, which included 
a normal echocardiogram and evidence of tachycardia with the 
assessment of a rapid heart rate in a structurally normal 


heart in 2003, and in 2004, the veteran was better with 
medication.  The examiner then expressed the opinion that 
arrhythmia and hypertension were not aggravated by the PTSD.   

Analysis 

The veteran is seeking entitlement to service connection for 
cardiovascular disease, cardiac arrhythmia and hypertension, 
on a direct basis and as secondary to the service-connected 
PTSD. 

Direct Service Connection

The medical evidence shows that the veteran has hypertension, 
first diagnosed in the mid-1990s, many years after service, 
and tachycardia or a rapid heartbeat, which satisfy the first 
Hickson element of current disability. 

With respect to Hickson element (2), disease or injury in 
service, there is no evidence of cardiac arrhythmia or 
hypertension during service or within the one-year 
presumptive period after service.  

With respect to Hickson element (3), the record contains no 
opinion, which relates cardiac arrhythmia and hypertension to 
service. 

For these reasons, service connection for cardiac arrhythmia 
and hypertension on a direct basis fails because Hickson 
elements (2) and (3) have not met. 

Secondary Service Connection  

It is undisputed that the veteran currently has cardiac 
arrhythmia and hypertension and that service connection has 
been granted for PTSD.  

On the question of whether cardiac arrhythmia and 
hypertension are proximately due to or the result of service-
connected PTSD, there is no medical evidence that the 
service-connected PTSD caused either cardiac arrhythmia or 
hypertension.  As the Board may consider only independent 
medical evidence to support its findings and as there is no 
such evidence to substantiate the claim, the Board concludes 
that service-connected PTSD did not cause either cardiac 
arrhythmia or hypertension.

Although it is not shown that the service-connected PTSD 
caused cardiac arrhythmia and hypertension, the Board must 
still address whether the evidence shows that cardiac 
arrhythmia and hypertension were aggravated by 
service-connected PTSD. 

Regarding cardiac arrhythmia, the record contains evidence 
favorable to the claim to the extent that service-connected 
PTSD could trigger a lower threshold for tachycardia and that 
the tachycardia could be part of the body's response to 
emotional stress.  The evidence against the claim consists of 
evidence of a structurally normal heart and the lack of 
evidence of an increase in the underlying pathology over and 
above the degree of disability existing prior to the 
aggravation. In Allen, the Court determined that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, but only that degree, over and above the degree 
of disability existing prior to the aggravation.  In this 
case, the medical evidence shows that the tachycardia or 
arrhythmia has been controlled with medication, evidence of 
an increase over and above the degree of current disability 
would be cardiac hypertrophy, which has not been shown.  
38 C.F.R. § 4.104, Diagnostic Code 7101 In other words, the 
medical evidence does not demonstrate that the veteran's PTSD 
has aggravated cardiac arrhythmia, such that compensation 
would be appropriate under the Allen test.  

As for hypertension, the veteran's hypertension has been 
under control with medication.  Evidence of an increase in 
pathology over and above the degree of disability existing 
prior to the aggravation, such as cardiac hypertrophy, has 
not been demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 
7007.  Rather the evidence shows that the current degree of 
disability is the same as the degree of disability that has 
always existed.  As there is no increase in disability, 
compensation under the Allen test is not warranted.  

To the extent that veteran's statements and testimony provide 
a link between cardiac arrhythmia and hypertension to 
service-connected PTSD, the veteran is not competent to offer 
an opinion on matters relating to a medical diagnosis or 
etiology. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Finally, the veteran has submitted information addressing the 
general effects of stress on the body, including blood 
pressure.  The submitted information relates to stress, 
generally, and does not address the veteran's hypertension or 
his PTSD specifically.  Medical treatise evidence can, in 
some circumstances, constitute competent medical evidence.  
Medical evidence that is general in nature, such as here, 
cannot support a claim.  Wallin v. West, 11 Vet. App. 509, 
514 (1998). 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply, the Board concludes that 
service-connected PTSD did not cause or aggravate either 
cardiac arrhythmia or hypertension.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for cardiovascular disease, including 
cardiac arrythmia and hypertension, is denied.  


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


